The question in this case is a simple one.
It is not an over-simplification to state that, reduced to its lowest terms, the problem presented at this time involves merely the authority of the relator as the Director of the Department of Highways of the State of Ohio to use money concededly appropriated by the General Assembly for his use in the "highway improvement fund." It is conceded, too, that the money is available in that fund. Furthermore, it is not disputed that the proposed turnpike is directly related to the improvement of the highway system of the state. Hence, it would seem that even without the enactment of Section 1220, General Code, the relator possesses the authority to expend available funds for a study of the feasibility of a so-called turnpike or any other project directly related to the improvement of the highway system of the state. *Page 285 
HART, J., concurs in the foregoing concurring opinion.